Title: Francis Adrian Van der Kemp to Thomas Jefferson, 8 September 1816
From: Van der Kemp, Francis Adrian
To: Jefferson, Thomas


          
            Dear Sir!
            Olden barneveld 8 Sept. 1816.
          
          In answer to your favour of July the 30—I must once more return to the papers, which I Send to England for publication; and am Satisfied with the precautions, I deemed requisite, to conceal the author. Since I received last week information from London of the Sudden desease of mr joÿce—whom I had intrusted with the business I then directly adressed mr. Belsham, Solliciting him to inquire about these papers by the heirs of mr. Joyce, take these under his care—and publish these with the Same precautions, and am fully persuaded, that, although he—from having published in 1812 in Lendsey’s Mem: its chief parts with your Letts to Dr Priestley.—Can not be mistaken in the author, he Shall not betraÿ his trust. I fully agree with you that a fair and impartial examination of this Subject—on the ground laid by the author must eventually promote
			 truth and establish religion on a basis, which can not be Shaken.
          If I am not mistaken in the character of my friends—and I had no hesitation about mr. joyce, there can be no Scruples fostered about its publication in a country, where Basanistes is printed and reprinted—The Liberty of the press is pretty unlimited there—and in it nothing is ridiculed; Here it would be foolishness to try it, as bigotry and intolerance, tho they
			 might not Succeed in persecuting the publication openly, would decry him at least an Atheist, and endeavour to expose him to the insults of a fanatic Rabble. Our young minister has republished
			 here
			 from England a Small tract against the Trinity, Seasoning it, against my entreaties, with Some harsh reflections on one and other of the clergÿ, and Shall, I doubt not gather a harvest of obloquy, as I
			 predicted—It will cool his ardent zeal for truth—and then he Shall become more circumspect, and consequently usefull—I acknowledge however—that forty years ago I Should not have listened much to
			 a
			 doctrine, which I now endeavoured to instil. It is not fear, which makes me reluctant to imitate the hornets—but my peace is at my age too costly a possession to have it disturbed. When thus I
			 intend
			 Something for the Public—I Send it to my friends in England.
          I can not blame you, Sir! for waving the answer on Some questions of mÿ Letter—I had no right to ask it, and am not known enough, to be treated with that indulgence. Permit me, however, to observe, that neither a vain curiosity or a Spirit to enter into a controversial correspondence—had the Smallest Share in my inquirÿ—I was lead to it, by what I perused from you, and Seemed to make those answerings desirable. Although I am averse of polemicks, nevertheless, after having perused Some of Belsham masterly performances—and bold advances, I was astonished—to find that he maintained yet a Theses—inadmissible in my opinion—with his fundamental Doctrine of the worship of one God—„that J. could work miracles at pleasure„ I have Send him mÿ objections—and urged their discussion—in one of his next publications.
          Basanistes is now on a visit to Quincÿ—I Send another work to N. England—from which, with perfect Safety, a Refutation of the doctrine of the Trinity could be copied—being a careful examination of all the passages—brought forward in its defence—and all rejected, peremptorily by one or more learned Trinitarians.
          This winter I Shall endeavour to chalk out a Sketch of the life, proposed bÿ you, and Shall Send you the outlines—to Submitt these to your criticisms.
          mr. A: mentions in one of his Last one Tucker’s light of nature—I Suppose he is a Virginian—is he a layman?
          Permit to request the favour of your remembrance, while I assure you that I am with Sentiments of high respect
          
            Dear Sir your most obed: and obliged Servant
            Fr: Adr. van der Kemp.
          
        